Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 11,130,253 Although the claims at issue are not identical, they are not patentably distinct from each other because 
it appears that U.S. Patent 11,130,253 includes all of the features of claims 1-21 of the instant application 17/484046.  Therefore, U.S. Patent 11,130,253 application in effect anticipates the instant invention claims.  It is clear that all elements of claim 1-21 of the instant invention are to be found in claims 1-28 of U.S. Patent 11,130,253.  The differences between claims 1-21 of the instant application and claims 1-28 U.S. Patent 11,130,253 lies in the fact that U.S. Patent 11,130,253 includes many more features and thus is more specific.  Thus the invention of claims 1-28 is in effect a "species" of the "generic" invention of claims 1-21. It has been held that the generic invention is "anticipated" by the "species".  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claims 1-21 are anticipated by claims 1-28, it is not patentably distinct from claims 1-28 of U.S. Patent 11,130,253.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites, “to adjust a tilt angle of said carriage in a range suitable for cutting a workpiece material to form a lap siding board, a roof shingle, a roof shake, or a shim.”  It is not clear what is considered a “suitable range” or a rather what angle is needed to be able to cut an angle in the workpiece to form “a lap siding board, a roof shingle, a roof shake, or a shim.”
Claim 9 recites the limitation "wherein two said wheels " in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 8 recites, at least one wheel”. Claim 9 has not established that said at least one wheel is two wheels. “wherein two of said wheels” 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson (U.S. Patent 4,111,085).
In regards to claim 1, Johnson discloses a sawmill assembly (gantry assembly 11) comprising: a bed (bed assembly 12) having a pair of substantially parallel rails (18/18 or racks 26/26) ; a carriage (cutting assembly 13) movably supported along said rails; and a tilting device (see fig. 2c; col. 3, lines 12-24) for tilting said carriage from one of said parallel rails towards the other one of said parallel rails (the carriage extends over the rails and thus pivots from one to the other); wherein said carriage is configured to carry a saw head (e.g. 13), when operably attached to said carriage.
In regards to claim 2, Johnson discloses said saw head (14) operably attached to said carriage (13), said saw head being configured to cut a workpiece material supported on said bed (12) as said carriage is moved along said rails (18/18) in at least one direction (a direction parallel to the rails 18/18).
In regards to claim 3, Johnson discloses wherein said saw head (14) comprises a band saw (band saw 14), a chain saw, a reciprocating saw, or a circular saw.
In regards to claim 4, Johnson discloses wherein said saw head (14) has a blade defining a cutting edge extending over said bed and arranged to make a cut through said workpiece material on said bed as said carriage (13) is moved along said rails in said at least one direction.
In regards to claim 5, Johnson discloses means to raise or lower said saw head, or said blade, relative to said carriage (e.g., motors 33; col. 4, lines 53-68).
In regards to claim 6, Johnson discloses wherein said tilting device (see fig. 2c; col. 3, lines 12-24) is configured to allow a user to adjust a tilt angle of said carriage in a range suitable for cutting a workpiece material to form a lap siding board, a roof shingle, a roof shake, or a shim.
In regards to claim 8, Johnson discloses at least one wheel (pinion gears 25) attached to each of two sides of said carriage for movably supporting said carriage along said respective rails (26/26).
In regards to claim 9, Johnson discloses wherein two said wheels are attached to each of said two sides of said carriage.
In regards to claim 10, Johnson discloses wherein said tilting device is configured to allow a user to adjust a tilt angle of said carriage by changing a length of one of said sides of said carriage more than said other side of said carriage (horizontal movement; col. 3, lines 12-24).
In regards to claim 11, Johnson discloses wherein said tilting device is configured to change said length of said one side of said carriage by extending or retracting an arm (frame means 29; direction shaft 27) along on said one side of said carriage (raise/lower vertically; fig. 2c; col. 3, lines 12-24).
In regards to claim 12, Johnson discloses wherein at least one wheel (guide roller 31) is attached to a free end of said arm for movably supporting said one side of said carriage along said respective rail.
In regards to claim 14, Johnson discloses wherein said tilting device is configured to linearly extend or retract said arm (linear movement along the rail 27; relative to the base 12).
In regards to claim 15, Johnson discloses wherein said tilting device is configured to change said length of said one side of said carriage by expanding or contracting said one side of said carriage (raise/lower vertically; fig. 2c; col. 3, lines 12-24).
In regards to claim 16, Johnson discloses wherein at least one wheel (25/25) is attached to said one side of said carriage for movably supporting said one side of said carriage along said respective rail (26/26).
In regards to claim 17 and 21, Johnson discloses a method of cutting a tapered piece from a workpiece material, said method comprising the steps of: providing a sawmill (11) comprising: a bed (12) having a pair of substantially parallel rails(18/18  or 26/26); a carriage (cutting assembly 13) movably supported along said rails; and a saw head (14) attached to said carriage, said saw head comprising a blade (14) defining a cutting edge extending over said bed(12) and arranged to make a cut through said workpiece material on said bed (12) as said carriage is moved along said rails (18/18; 26/26) in at least one direction 
(“In operation, a compound curvature surface may be formed on a workpiece mounted upon the bed 12 in any appropriate manner or by any appropriate means from the prior art (the workpiece and mounting details not being shown as they do not form a part of this invention), and thereafter moving the cutting element 14 longitudinally relative to the bed assembly 12 as shown in FIG. 2A through the supply of power to motor 21. A” (col. 7, lines 55-68); 
supporting said workpiece material (e.g. wood) on said bed (12); tilting said carriage from one of said parallel rails towards the other one of said parallel rails (fig. 2c); and moving said tilted carriage along said rails in said one direction as said blade cuts through said workpiece material thereby cutting said tapered piece from said workpiece material” (col. 7, lines 55-68 and col. 8, lines 1-6);.
In regards to claim 18, Johnson discloses wherein said tapered piece is a lap siding board, a roof shingle, a roof shake, or a shim (col. 1, liens 4-12).
In regards to claim 19, Johnson discloses further comprising attaching a tilting device (assembly 32a) to said carriage to facilitate said step of tilting said carriage (fig. 2c; col. 4, lines 53-68).
In regards to claim 20, Johnson discloses a step of raising or lowering said saw head, or said blade, relative to said carriage, to set a desired thickness of said tapered piece (“raising the height of the carriage will affect the depth of cut; fig. 2b; at the angle of the taper thus fig. 2c; col. 3, lines 59- col. 4, line 14 and col. 4, lines 53-68).


Claims 1, 6, 8-11, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson (U.S. Patent 4,111,085).
In regards to claim 1, Johnson discloses a sawmill assembly (gantry assembly 11) comprising: a bed (bed assembly 12) having a pair of substantially parallel rails (columns 19/19) ; a carriage (cutting assembly 13) movably supported along said rails; and a tilting device (see fig. 2e; col. 6, lines 30-55) for tilting said carriage from one of said parallel rails towards the other one of said parallel rails (from column 19 to column 19 via endplates 35/36); wherein said carriage is configured to carry a saw head (e.g. 14), when operably attached to said carriage.
In regards to claim 6, Johnson discloses wherein said tilting device (see fig. 2e; col. 6, lines 30-55) is configured to allow a user to adjust a tilt angle of said carriage in a range suitable for cutting a workpiece material to form a lap siding board, a roof shingle, a roof shake, or a shim.
In regards to claim 8, Johnson discloses at least one wheel (rollers 70/70 or 71/71) attached to each of two sides of said carriage (on plates 35/36) for movably supporting said carriage along said respective rails (26/26).
In regards to claim 9, Johnson discloses wherein two said wheels (70/70) are attached to each of said two sides of said carriage.
In regards to claim 10, Johnson discloses wherein said tilting device is configured to allow a user to adjust a tilt angle of said carriage by changing a length of one of said sides of said carriage more than said other side of said carriage (2e).
In regards to claim 11, Johnson discloses wherein said tilting device is configured to change said length of said one side of said carriage by extending or retracting an arm (L-bracket holding roller 70) along on said one side of said carriage (extended over the top ends of brackets 35 and 36 during pivotal movement of the carriage).
In regards to claim 13, Johnson discloses wherein said tilting device is configured to pivotally extend or retract said arm (with the pivotal movement of the carriage, the arm is pivotally extended or retracted from an angled to vertical position)
In regards to claim 15, Johnson discloses wherein said tilting device is configured to change said length of said one side of said carriage by expanding or contracting said one side of said carriage (pivoting into /out of the of the movement path of the workpiece; fig. 2e; col. 6, lines 30-55).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson (U.S. Patent 4,111,085).  Johnson discloses that the blade can be tilted as shown in Figure 2C but does not disclose wherein said tilting device is configured to adjust said tilt in a range between 0 and 10 degrees inclusive relative to said first plane. Johnson discloses that the blade is tilted as shown in Figure 2C by raising one side of the carriage relative to the other see col. 3, lines 12- 24. It is understood, that as one side is elevated relative to the other, that other compensations would need to be made as the distance covered by the bandsaw would increase, in the same manner that the hypotenuse of a triangle is the longest side. Greater changes in the angle would require greater adjustments in order to keep the two end connections of the carriage from coming in towards the center. Thus while, Johnson is quiet as to the about of potential adjustment, it would be understood, that minimal angle adjustments would require less modifications of the connections of the carriage, thus as no structural differences have being claimed to define over the Johnson sawmill, it would have been obvious to one having ordinary skill in the art to have provided for minimal adjustment to minimize the structural changes required to effect a tilt of the saw blade in the Fig. 2C direction.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339. The examiner can normally be reached M-F 8a.m.- 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA M LEE/           Primary Examiner, Art Unit 3724